allow certain jury instructions and verdict options; the validity of his
                waiver of rights pursuant to Miranda v. Arizona, 384 U.S. 436 (1966); and
                the constitutionality of his sentence as disproportionate to his crime. The
                first two claims were raised on direct appeal and rejected on their merits
                and are therefore barred by the doctrine of the law of the case.    Hall v.
                State, 91 Nev. 314, 316, 535 P.2d 797, 799 (1975) (stating that the holding
                on direct appeal is the law of the case on all subsequent appeals). The
                other two claims could have been raised on direct appeal and were
                therefore procedurally barred absent a demonstration of good cause and
                actual prejudice. NRS 34.810(1)(b). Appellant made no cogent argument
                of good cause or actual prejudice. We therefore conclude that the district
                court did not err in denying these claims.
                            Appellant next claimed that he received ineffective assistance
                of trial counsel. To prove ineffective assistance of counsel, a petitioner
                must demonstrate that counsel's performance was deficient in that it fell
                below an objective standard of reasonableness, and resulting prejudice
                such that there is a reasonable probability that, but for counsel's errors,
                the outcome of the proceedings would have been different.     Strickland v.
                Washington, 466 U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430,
                432-33, 683 P.2d 504, 505 (1984) (adopting the test in Strickland). Both
                components of the inquiry must be shown, Strickland, 466 U.S. at 697,
                and the petitioner must demonstrate the underlying facts by a
                preponderance of the evidence, Means v. State, 120 Nev. 1001, 1012, 103
                P.3d 25, 33 (2004). We give deference to the district court's factual
                findings regarding ineffective assistance of counsel but review the court's
                application of the law to those facts de novo.   Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                            First, appellant claimed that counsel was ineffective for
                making a flawed double-jeopardy argument, which was the result of
                improper investigation. Appellant failed to demonstrate deficiency or
                prejudice. Appellant did not state what the results of a more thorough
                investigation would have been.     Molina v. State, 120 Nev. 185, 192, 87
                P.3d 533, 538 (2004). Further, the law of the case is that appellant's
                convictions for both trespass and burglary arising from the same event do
                not violate the Double Jeopardy Clauses of the United States and Nevada
                constitutions. Manning v. State, Docket No. 56797 (Order of Affirmance,
                September 14, 2011); Hall, 91 Nev. at 316, 535 P.2d at 799; see also Smith
                v. State, 120 Nev. 944, 946, 102 P.3d 569, 571 (2004). We therefore
                conclude that the district court did not err in denying this claim.
                            Second, appellant claimed that counsel was ineffective for
                failing to investigate the discovery, resulting in an improper charge of
                burglary where he only intended to commit petit larceny. Appellant failed
                to demonstrate deficiency or prejudice. In his petition, appellant admitted
                that he did what he has done "countless times": find a discarded receipt
                and "reenter the retailer with the objective of 'pretending' to return
                whatever items appeared on that receipt for a cash refund." Appellant's
                admission that he entered the store with the intent to commit petit
                larceny and/or obtain money by false pretenses satisfied the elements for
                burglary. See NRS 205.060(1); Manning v. State, Docket No. 56797
                (Order of Affirmance, September 14, 2011) (holding that sufficient
                evidence supported appellant's conviction for burglary). We therefore
                conclude that the district court did not err in denying this claim.
                            Finally, appellant claimed that he received ineffective
                assistance from appellate counsel, who failed to include an adequate

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A


                             WIWMENS                              .g;:2 :4743101r7 ;tt_' ,7rellEIEWRI77:4f;-1P7
                appendix for this court's review on direct appeal. Specifically, counsel
                failed to provide this court with the charging document that led to
                appellant's conviction in municipal court for trespass in violation of NRS
                207.200, a conviction that preceded his burglary prosecution. We conclude
                that the district court erred in denying this claim without an evidentiary
                hearing.
                           Appellant pleaded sufficient facts that, if true, would have
                entitled him to relief, and thus to an evidentiary hearing on this claim.
                See Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984).
                Counsel's failure to include the document precluded this court from
                reaching the merits of appellant's redundancy argument. Manning v.
                State, Docket No. 56797 (Order of Affirmance, September 14, 2011).
                Further, it appears that appellant's dual convictions for trespass and
                burglary may have violated Nevada's prohibition against cumulative
                punishments under an "alternative-offense 'redundancy" theory. Jackson
                v. State, 128 Nev.    „ 291 P.3d 1274, 1283 (2012), petition for cert.
                filed 81 U.S.L.W.      (U.S. Mar. 5, 2013) (No. 12-9118); compare NRS
                207.200 (defining trespass in part as "under circumstances not amounting
                to a burglary"), with NRS 201.230, and Braunstein v. State, 118 Nev. 68,
                78-79, 40 P.3d 413, 420-21 (2002); see also Kirksey v. State, 112 Nev. 980,
                998, 923 P.2d 1102, 1114 (1996) (applying the Strickland test to claims
                regarding ineffective appellate counsel). In addition to conducting an
                evidentiary hearing, because of the complex legal issues involved, the
                district court should appoint post-conviction counsel to assist the
                petitioner. NRS 34.750(1).




SUPREME COURT
        OF
     NEVADA

                                                     4
(0) 1947A

                   11-                                                 •
Docket No. 61647
              Appellant filed a second notice of appeal from the same order
that was the subject of Docket No. 60883. The clerk of this court
inadvertently docketed an appeal in Docket No. 61647 as a separate
matter when appellant filed the second, duplicative notice of appeal.
Accordingly, we direct the clerk of this court to administratively close the
instant appeal.
              For the foregoing reasons, we
              ORDER the judgment of the district court AFFIRMED IN
PART AND REVERSED IN PART AND REMAND to the district court for
proceedings consistent with this order in Docket No. 60883 and
ADMINISTRATIVELY CLOSE THE APPEAL in Docket No. 61647.



                            /                          ,J.
                          Hardesty


                                                                          J.
Parraguirre                                   Cherry


cc: Hon. Jessie Elizabeth Walsh, District Judge
     Juan Deleon Manning
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                        5
                                      "-.